Title: General Orders, 22 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Tuesday October 22d 1782
                     Parole Viominel.
                     Countersigns Chattellux, Laval.
                  
                  For the day tomorrow Major Genl HeathMajors Trescot & GibbsBrigade Major ConverseQuarter Master RiplyFor Duty tomorrowthe 2d Connecticut. & Rhode Island regiments.
                  The Army is to Manouvre on Thursday next the dispotition for it will be previously given out and the troops are to be served with an extra gill of rum Pr man on that day.
                  The Army is to be in readiness to march at the shortest notice_As the baggage will be transported by water no Waggons or horses are to be brought to camp for the purpose.
                  In future the serjeants guards for the bridge at the right is to be detached from the Captains Guard on the right of the Chain.
               